The petitions in these cases are alike, except as to the amounts involved, each being an action on open account for services alleged to have been rendered by the plaintiff to the defendant's ward as a caretaker and laborer on her farm sometime before March 15, 1941. No bill of particulars or itemized statement of account was attached in either case, as required by the Code, § 81-105, and no dates were alleged showing when the services began or when they were rendered, or what price was to be paid for any particular service, or how much time was consumed in rendering the service. A general and special demurrer was filed to the petition in each case, and no amendment was filed and allowed by the court strengthening or amplifying the allegations. It appears that the demurrers came on regularly to be heard after notice to all the parties, approximately ten months after the actions were brought, and they were properly sustained on the ground that the *Page 204 
accounts were defectively set forth, and that the defendant was entitled to more specific information. See Busby v.  Marshall, 125 Ga. 645 (3) (54 S.E. 646); Overstreet v.  Nashville Lumber Co., 127 Ga. 458 (56 S.E. 650).
Judgment affirmed in each case. Sutton. P. J., and Felton,J., concur.
                       DECIDED SEPTEMBER 5, 1946.